Citation Nr: 0619550	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-41 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefits sought on 
appeal.

The veteran did not appear for his scheduled RO hearing in 
March 2005.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of separation from active duty.

2.  The veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103(A), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.	





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  In 
this case, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The available service medical records indicate that upon 
separation, the veteran scored a 15/15 on a whispered and 
spoken voice exam.

A May 2003 VA audiology examination noted a history of 
tinnitus since 1980, and a history of hearing problems since 
1955.  Audiometric study revealed a bilateral hearing loss as 
that term is defined by 38 C.F.R. § 3.385.  No opinion was 
offered addressing the etiology of any hearing loss.

At February 2004 VA audiology and ear disease examinations 
the veteran reported a history of in-service exposure to 
canon fire, and not being provided hearing protection.  The 
appellant stated that following this in-service exposure he 
began to experience problems hearing.  He also noted a 
history of tinnitus.  Following physical and audiological 
examinations the veteran was diagnosed with a hearing loss 
which the Board observes met the requirements of 38 C.F.R. 
§ 3.385.  No opinion was offered addressing the etiology of 
any hearing loss or tinnitus.
 
At a March 2004 VA audiology examination the veteran reported 
being exposed to 10-12 weeks of heavy artillery noise while 
in radar school.  Following his release from active duty, the 
appellant reported working in a factory, where he was exposed 
to some factory noise.  Additionally, the appellant reported 
recreational use of power tools, that he went hunting with a 
shotgun, but that he used hearing protection.  Following the 
examination the examiner concluded that it was less likely 
than not that the veteran's hearing loss was caused by 
service noise exposure.

The veteran also reported to the VA examiner he had suffered 
from tinnitus in the past but not recently.  He stated when 
he was prescribed blood thinners, the tinnitus started to 
clear up and he did not have tinnitus anymore.

In November 2004, the veteran submitted copies of photographs 
which he stated showed him standing by artillery and radar 
equipment.

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

Hearing Loss

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired hearing.

In this case, a hearing loss for VA purposes was not 
clinically demonstrated in-service, and no competent evidence 
has been submitted linking a current hearing loss to service.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a compensably 
disabling sensorineural hearing loss within the first post-
service year.  Indeed, hearing loss was not clinically 
demonstrated prior to 2003.  Hence, at best, the evidence 
shows a considerable length of time between the veteran's 
separation from service and his initial diagnosis of hearing 
loss.  Given the length of time between the veteran's 
separation from active duty and the diagnosis of hearing 
loss, the preponderance of the competent evidence of record 
is against finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

Finally, none of the competent medical evidence of record 
indicates that the veteran's current claimed hearing loss 
disability is related to in-service noise exposure.  Indeed, 
the only opinion addressing the etiology of the hearing loss 
found that the appellant's hearing loss had no relationship 
to service.  Hence, the preponderance of the evidence is 
against finding a link between any current hearing loss and 
the appellant's active duty service.  Consequently, service 
connection for hearing loss is denied.  

Tinnitus

During his March 2004 VA examination, the veteran reported to 
the examiner that while he had tinnitus in the past, he no 
longer experiences it since being prescribed blood thinning 
medication.  The VA examiner stated that the tinnitus the 
veteran had previously experienced was not due to military 
service.

As is noted above, the veteran asserts that he is entitled to 
service connection for a tinnitus; however, there is no 
medical evidence of record, which establishes the veteran 
currently suffers from tinnitus.  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  As such, service 
connection must be denied.  In this regard, in the absence of 
competent evidence of a present disability there can be no 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  The 
Court further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id.

Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


